Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 31, 2017

The Court of Appeals hereby passes the following order:

A17D0432. DARNELL AMISON v. PAMELA CAIN.

      Darnell Amison filed this application for discretionary appeal from an order
denying his motion to recuse the trial judge from a pending legitimation and custody
proceeding. We, however, lack jurisdiction.
      An order denying a motion to recuse is interlocutory. Murphy v. Murphy, 322
Ga. App. 829, 830 (747 SE2d 21) (2013). In order to appeal such an order, an
applicant must comply with the interlocutory appeal procedure and obtain a certificate
of immediate review. OCGA § 5-6-34 (b). Although Amison contends that a
discretionary application is proper under OCGA § 5-6-35 (a) (2) on the basis that this
is a domestic relations case, “[t]he discretionary appeal statute does not excuse a party
seeking appellate review of an interlocutory order from complying with the additional
requirements of OCGA § 5-6-34 (b).” Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d
213) (1996). Amison’s failure to follow the proper appellate procedure deprives us
of jurisdiction to consider his application. See Warringer v. Warringer, 204 Ga. App.
86, 86 (418 SE2d 446) (1992). Accordingly, his application is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/31/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.